


110 HR 4443 IH: To suspend temporarily the duty on 11-Aminoundecanoic

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4443
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on 11-Aminoundecanoic
		  Acid.
	
	
		1.11-Aminoundecanoic
			 Acid
			(a)In
			 generalHeading 9902.32.49 of the Harmonized Tariff Schedule of
			 the United States is amended—
				(1)in the general
			 rate of duty column, by striking 2.3% and inserting
			 Free; and
				(2)by striking the
			 date in the effective period column and inserting 12/31/2011
			 .
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to goods entered, or withdrawn from warehouse for consumption, on or
			 after the date that is 15 days after the date of enactment of this Act.
			
